DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 10 October 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-14 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 January 2020 and 06 August 2020, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the term, “imitation target” throughout the claim, however, based on the currently provided claim language, it is unclear what the metes and bounds of the term encompass, and therefore claim 1 is rendered indefinite.  Specifically, it is unclear if the claimed “imitation target” is a living being (i.e. a person, pet, dog, cat, etc.), or alternatively, if the claimed “imitation target” is some kind of robotic device (i.e. articulated arm, legged robot, pet robot, mobile vehicle, etc.), or further if the “imitation target” is some kind of virtual representation, or some combination and/or variation thereof, and therefore, claim 1 is indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 1, Applicant provides the claim limitation, “collecting olfactory information accessed by the imitation target and motion information of the imitation target from an olfactory sensor mounted adjacent to a face portion of the imitation target and an acceleration sensor mounted in a part of a body of the imitation target, the motion information being generated by the acceleration sensor according to the olfactory information”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the limitation encompass, and therefore claim 1 is rendered indefinite.  Specifically, regarding the first part of the claim limitation, it appears that “olfactory information” and “motion information” accessed by the imitation target, are collected by the claimed “olfactory sensor”, however, the end of the limitation indicates wherein “the motion information” is generated by an “acceleration sensor”, and therefore, based on the currently provided claim language, it is unclear which sensor is utilized to generate/collect the claimed “motion information”.  Additionally, regarding the end of the above noted claim limitation, wherein “the motion information being according to the olfactory information” is also rendered indefinite.  Specifically, based on the currently provided claim language, it is unclear how the “olfactory information” influences (i.e. causes, initiates, etc.) the generation of motion information by the acceleration sensor, and as such, claim 1 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 2-5 and 11-12, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 6, Applicant provides the term, “imitation target” throughout the claim, however, based on the currently provided claim language, it is unclear what the metes and bounds of the term encompass, and therefore claim 6 is rendered indefinite.  Specifically, it is unclear if the claimed “imitation target” is a living being (i.e. a person, pet, dog, cat, etc.), or alternatively, if the claimed “imitation target” is some kind of robotic device (i.e. articulated arm, legged robot, pet robot, mobile vehicle, etc.), or further if the “imitation target” is some kind of virtual representation, or some combination and/or variation thereof, and therefore, claim 6 is indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 7-10 and 13-14, these claims are either directly or indirectly dependent upon independent claim 6, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 11, Applicant provides the limitation, “identifying the olfactory information and determining whether olfactory information matching the identified olfactory information is in the method of claim 1”, however, it is unclear, based on the currently provided claim language, if the identified “olfactory information” is based on the “acquired olfactory information generated from an object to be detected”, as in claim 11, or alternatively, if the “olfactory information” is based on the collected “olfactory information accessed by the imitation target”, as in claim 1, and therefore claim 11 is rendered indefinite.  Specifically, it is unclear which/what “olfactory information” is utilized to in performing either of the claimed method(s).  Examiner notes wherein this rejection may be overcome by modifying the claim limitation to say, “identifying the olfactory information and determining whether olfactory information matches the identified olfactory information in the program as provided in the method of claim 1.”  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 12, this claim is dependent upon claim 11, and therefore is rejected under this section for at least being dependent upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 13, Applicant claims, “A robot capable of performing machine learning and autonomous driving for imitating a motion of an imitation target to be imitated, to which the apparatus of claim 6 is applied, the robot comprising: a main body capable of traveling…”, however, based on the currently provided claim language, it has been held that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  Examiner notes wherein this 
Regarding claim 14, this claim is dependent upon claim 13, and therefore is rejected under this section for at least being dependent upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oleynik (US 2019/0291277 A1, hereinafter Oleynik).
Regarding claim 1, Oleynik discloses a method for imitating a motion of an imitation target (Figures 2, 7A & 7C, chef 49) to be imitated, the method comprising: 
collecting olfactory information accessed by the imitation target and motion information of the imitation target from an olfactory sensor (Figure 13, head costume 
learning a relationship between the collected olfactory information and a motion of the imitation target based on the collected olfactory information and the collected motion information (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the system collects and records sensor information as the chef prepares the recipe, including motions performed by the chef and the smell of the food (i.e. ingredients, recipe, etc.) as the chef collects ingredients, prepares said ingredients and completes a recipe, such that the recipe may be later replicated); and 
storing the learned relationship as a program in a memory (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the computer records and stores the sensed information correlated with a recipe).
Regarding claim 2, Oleynik further discloses wherein the collecting the olfactory information and the motion information comprises acquiring olfactory information of a product (i.e. food ingredient(s), prepared/completed recipe, etc.) preferred by the imitation target or olfactory information of body odor information of a moving object to be detected, the moving object reacting to an action of the imitation target and 

Regarding claim 3, Oleynik further discloses wherein the acquiring the olfactory information comprises, when the olfactory sensor detects the olfactory information of the product preferred by the imitation target or the olfactory information of the body odor information of the object to be detected, identifying and storing unique information of the product preferred by the imitation target or unique information of the body odor information of time object to be detected (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the smell/odor of the food ingredients preferred/handled by the chef are collected, and further wherein said quality check module conducts quality testing of one or more products (i.e. food ingredients, completed recipes, etc.) as the chef prepares/executes a particular recipe, such that the recipe may be later replicated).
Regarding claim 4, Oleynik further discloses wherein the learning the relationship between the collected olfactory information and the motion of time imitation target comprises analyzing by the olfactory sensor a correlation between the motion information of the imitation target and olfactory information of a product preferred by the 
Regarding claim 5, Oleynik discloses the method further comprising, after the learning the relationship: repeatedly performing the collecting the olfactory information and the motion information and the learning the relationship between the collected olfactory information and the motion of the imitation target at predetermined times or according to a predetermined period (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the smell/odor of the food ingredients preferred/handled by the chef are collected throughout a period in which the chef prepares/executes a particular recipe, such that the recipe may be later replicated).
Regarding claim 6, Oleynik discloses an apparatus for imitating a motion of an imitation target to be imitated the apparatus comprising: 
an olfactory sensor (Figure 13, head costume 628) disposed adjacent to a face portion of the imitation target (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the sensing costume, specifically wherein the head costume 628 includes sensors for detecting temperature and smell signatures); 
an acceleration sensor (Figure 13, sensing costume 620) disposed in a joint of the imitation target (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the sensing costume 620, specifically the haptic suit 622 and haptic glove(s) 624 of the sensing costume 620 captures data from chef’s movements); 

a memory (Figure 2, memory 52) configured to store the learned relationship between the olfactory information and the motion information as a program (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the computer records and stores the sensed information correlated with a recipe).
Regarding claim 7, Oleynik further discloses wherein the olfactory sensor acquires olfactory information of a product (i.e. food ingredient(s), prepared/completed recipe, etc.) preferred by the imitation target and body odor information of a moving object to be detected. the moving object reacting to an action of the imitation target, and whether the product is a product preferred by the imitation target is determined based on whether the imitation target comes into contact with the product after the product is recognized (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the smell/odor of the food ingredients preferred/handled by the chef are collected, and further wherein said quality check module conducts quality testing of one 
Regarding claim 8, Oleynik further discloses wherein when the olfactory sensor detects olfactory information of the product preferred by the imitation target or olfactory information of the body odor information of the object to be detected, the learning module identifies and stores unique information of the product preferred by the imitation target or unique information of the body odor information (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the smell/odor of the food ingredients preferred/handled by the chef are collected, and further wherein said quality check module conducts quality testing of one or more products (i.e. food ingredients, completed recipes, etc.) as the chef prepares/executes a particular recipe, such that the recipe may be later replicated).
Regarding claim 9, Oleynik further discloses wherein when the olfactory sensor detects olfactory information of the product preferred by the imitation target or olfactory information of the body odor information of the object to be detected, the learning module learns a correlation between the olfactory information and motion information collected by the acceleration sensor with respect to the product preferred by the imitation target or the body odor information of the object to be detected (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the smell/odor of the food ingredients preferred/handled by the chef are collected throughout a period in which the chef prepares/executes a particular recipe, such that the recipe may be later replicated).
Regarding claim 10, Oleynik further discloses wherein the olfactory sensor and the acceleration sensor collect the olfactory information and the motion information according to a predetermined period within a predetermined time range and the learning module learns a relationship between the olfactory information and the motion information collected by the olfactory sensor and the acceleration sensor according to the predetermined period within the predetermined time range (Figures 1, 4, 13 & 19; at least as in paragraphs 0416, 0444-0445, 0510 and 0527, wherein the smell/odor of the food ingredients preferred/handled by the chef are collected throughout a period in which the chef prepares/executes a particular recipe, such that the recipe may be later replicated).
Regarding claim 11, Oleynik further discloses an autonomous driving method of a robot that imitates through machine learning, a motion of an imitation target to be imitated which is implemented by the method of claim 1 (as indicated above), the autonomous driving method comprising: 
acquiring olfactory information generated from an object to be detected, the object being located within a predetermined distance from a main body of the robot (Figures 1, 4, 7D, 12 & 19-20; at least as in paragraphs 0416, 0444-0445, 0469, 0509 and 0527-0528, wherein the robot includes an electronic nose to detect odor/smell of food ingredients as well as smell signatures of the food as it’s prepared, such that a result in the food dish preparation is identical to the chef’s studio cooking result); 
identifying the olfactory information and determining whether olfactory information matching the identified olfactory information is in the the method of claim 1 (as indicated above), when the olfactory information matching the identified olfactory 
retrieving a motion of the imitation target corresponding to the olfactory information from the program (Figures 1, 4, 7D, 12 & 19-20; at least as in paragraphs 0416, 0444-0445, 0469, 0509 and 0527-0528, wherein the robot replicates the chef’s motion(s) while preparing/executing a selected recipe); and 
operating the robot such that the robot implements the retrieved motion of the imitation target (Figures 1, 4, 7D, 12 & 19-20; at least as in paragraphs 0416, 0444-0445, 0469, 0509 and 0527-0528, wherein the robot replicates the chef’s motion(s) while preparing/executing a selected recipe).
Regarding claim 12, Oleynik further discloses wherein the operating the robot comprises, when the identified olfactory information is determined as olfactory information of a product preferred by the imitation target during the determining whether the olfactory information matching the identified olfactory information is in the program operating the robot with respect to the preferred product while tracking a location of the preferred product (Figures 1, 4, 7D, 12 & 19-20; at least as in paragraphs 0416, 0444-0445, 0469, 0509, 0527-0528 and 0537, wherein quality checks of the food ingredients (including smell/odor) are performed throughout the preparation/execution of the selected recipe, such that a result in the food dish preparation is identical to the chef’s studio cooking result).
Regarding claim 13, Oleynik further discloses a robot capable of performing machine learning and autonomous driving, for imitating a motion of an imitation target to be imitated, to which the apparatus of claim 6 is applied, the robot comprising: 
a main body capable of traveling (Figures 1, 4, 7D, 12, 19-20, 28, 35A & 38; at least as in paragraphs 0416, 0444-0445, 0469, 0509, 0527-0528, 0537, 0548 and 0563, at least as shown in Figures 7D & 35A, wherein the robot travels along a rail within the robotic kitchen); 
a sensor (electronic nose) configured to acquire olfactory information generated from an object to be detected, the sensor being located within a predetermined distance from the main body (Figures 1, 4, 7D, 12, 19-20, 28 & 38; at least as in paragraphs 0416, 0444-0445, 0469, 0509, 0527-0528, 0537 and 0563, wherein the robot includes an electronic nose/olfactory sensor to detect odor/smell of food ingredients as well as smell signatures of the food as it’s prepared, such that a result in the food dish preparation is identical to the chef’s studio cooking result); and 
a controller (Figure 2, computer 16) configured to communicate with the main body and the sensor, and to execute a motion obtained by performing imitation learning of the imitation target through the main body (Figures 1, 4, 7D, 12, 19-20, 28, 35A & 38; at least as in paragraphs 0416, 0444-0445, 0469, 0509, 0527-0528 and 0537); 
wherein the controller is configured to: 
identify the olfactory information acquired by the sensor (Figures 1, 4, 7D, 12 & 19-20; at least as in paragraphs 0416, 0444-0445, 0469, 0509, 0527-0528 and 0537, wherein quality checks of the food ingredients (including smell/odor) are performed throughout the preparation/execution of the selected recipe, such 
determine whether olfactory information matching the identified olfactory information is in the program stored in the memory of claim 6 (Figures 1, 4, 7D, 12 & 19-20; at least as in paragraphs 0416, 0444-0445, 0469, 0509, 0527-0528 and 0537, wherein quality checks of the food ingredients (including smell/odor) are performed throughout the preparation/execution of the selected recipe, such that a result in the food dish preparation is identical to the chef’s studio cooking result); 
retrieve a motion of the imitation target corresponding to the olfactory information from the program when the olfactory information matching the identified olfactory information is in the program (Figures 1, 4, 7D, 12 & 19-20; at least as in paragraphs 0416, 0444-0445, 0469, 0509, 0527-0528 and 0537, wherein the robot replicates the chef’s motion(s) while preparing/executing a selected recipe); and 
operate the robot such that the robot implements the retrieved motion of the imitation target (Figures 1, 4, 7D, 12 & 19-20; at least as in paragraphs 0416, 0444-0445, 0469, 0509, 0527-0528 and 0537, wherein the robot replicates the chef’s motion(s) while preparing/executing a selected recipe).
Regarding claim 14, Oleynik further discloses wherein when the identified olfactory information is determined as olfactory information of a product preferred by the imitation target the controller is further configured to cause an operation of the robot which implements a motion of the imitation target to be performed with respect to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner particularly notes the US Patent Application Publication of US 2018/0345479 A1, issued to Martino et al., which teaches a robotic companion device, including olfactory sensors, which also reads on several of the claim limitations provided herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664